 COURTAULDS (ALABAMA) INC.571The present rule, appliedby the majority in thiscase, is that acollective-bargaining contract for more than 2 years is a bar for its fullterm if it can be shown that"a substantial part of the industry con-cerned is covered by contracts with a similar term."9In practical ef-fect,this means that unions and employershaveno way of knowingin advance whether a contract for a term longer than 2 years will beheld a bar.They knowonly that a contract for more than 2 years willbe a bar if at a time 2 or more years hence, when the question is raisedin a representation proceeding,the Board should hold that a substan-tial part of the industryto which theemployer belongs has contractsof similar duration.The present formula obviously bristles with un-certainty and the stuff of which litigation is made.How large is"substantial?"How do we define"industry?"Are aircraft framemanufacturers and parts manufacturers part of the same industry?Some companies are engaged in several different industries.Are theylimited to 2-year contracts for part oftheir employeesbut permitted tomake longer term contracts for others,depending upon the plant oroperations involved?Is the "industry"test to be applied on a na-tionwide or local basis?In determining what is "substantial," do welook at the entire industry or only the organized segment of anindustry?The present rule is fraught with toomuchuncertainty and lendsitself to arbitrary and even discriminatory application.Its inevitableeffect is to create confusion and promote litigation in an area in whichcertainty and predictability should be our goal.Neither labor, em-ployers, the public, nor the Board is well servedby it.We wouldoverrule it and replace it with a flat 2-year rule, applicable withoutexception to all contracts and all industries.9 GeneralMotors Corporation,102 NLRB 1140, 1143COURTAULDS(ALABAMA)INC.andTEXTILEWORKERS UNION OFAMERICA,CIO,'PETITIONERCOURTAULDS(ALABAMA)INC.andMOBILE METAL TRADES COUNCIL,AFL,2PETITIONER.CasesNos. 15-RC-1114 and 15-RC-1115.July P,9,1954Decision and Direction of ElectionsUnder separate petitions duly filed under Section 9 (c) of the Na-tional Labor Relations Act, a consolidated hearing was held beforeWilliam P. Hutcheson, hearing officer.The hearing officer's rulings1Herein called TWUA.2Herein called MMTC.109 NLRB No. 94. 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDmade at the hearing are free from prejudicial error and are herebyaffirmed.Upon the entire record in this case, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certain em-ployees of the Employer.33.A question affecting commerce exists concerning the representa-tion of employees of the Employer within the meaning of Section 9(c) (1) and Section 2 (6) and (7) of the Act 44.The appropriate unit :The TWUA, in Case No. 15-RC-1114, seeks a unit of all productionand maintenance employees, including chauffeurs and laboratory test-ers.The MMTC, in Case No. 15-RC-1115, seeks a unit of all mainte-nance employees.The Employer and TWUA contend that a produc-tion and maintenance unit is the only appropriate unit.The Employer at its LeMoyne plant, the only plant involved in thisproceeding, manufactures rayon staple fiber from cellulose obtainedfrom wood pulp, treated with carbon bisulphate, caustic soda, sul-phuric acid, and water.There is no history of collective bargainingat the plant.'The maintenance department is under the supervision of the chiefengineer.There are about 160 employees in this department. Theirclassifications are, among others, maintenance mechanics, carpenters,instrument mechanics, electricians, oilers, boiler operators, compressoroperators, helpers, fork lift operators, janitors, and laborers.6Al-though a majority of the work of the maintenance employees is per-formed in the production areas, maintenance supervisors direct the3The TWUA's and the Employer'smotions to dismiss the petition of MMTC on theground that it was not a labor organization was referred to the Board.Among other func-tions, theMMTC acts as bargaining agent in collective-bargaining negotiations andprocesses grievances for its affiliated local unionsWe find, therefore,that MMTC is alabor organization within the meaning of Section 2(5) of the Act and hereby deny themotions.Metallto Building Company,98 NLRB 386, at pages 395 and 387,footnote 34 The Employer'smotion to dismiss the petition of MMTC on the ground that no propershowing of interest had been made was referred to the Board by the hearing officer. TheMMTC's showing of interest is an administrative matter which is not litigable at the hear-ing.Furthermore,the Board had administratively determined that the MMTC's showingof interest was adequate.In these circumstances,the Employer'smotion is hereby denied.Gladdtng McBean d Company,108 NLRB 1183.The TWUA's motion to dismiss the petition of MMTC on the ground that the unit soughtby it was not appropriate for the purposes of collective bargaining was also referred tothe Board by the hearing officer.For reasons hereinafter set forth, this motion is herebydenied.5In a prior case involving this same plant,Courtaulds(Alabama)Inc,102 NLRB 1609,the TWUA and certain local unions affiliated with the MMTC agreed that a production andmaintenance unit was appropriate for the purposes of collective bargaining.The Boardtherein found appropriate a production and maintenance unit and an election was held onMarch 12, 1953Neither union won the election and no bargaining resulted therefrom.There has been no change in the basic operations of this plant since the prior hearingeA few unskilled employees such as fork lift operators,laborers,and janitors are at-tached to other departments.The MMTC seeks only those employees who are in the main-tenance department. COURTAULDS (ALABAMA) INC.573manner in which the work is to be performed. The maintenance em-ployees have headquarters located in a separate building in which theirtools and other equipment are located. Some of the Employer's main-tenance work is performed on a planned basis and some of it is per-formed pursuant to emergency repair requisitions from productionforemen.About 75 percent of the maintenance employees work inthe daytime, whereas the other 25 percent work on the remainingshifts.Maintenance supervisors are on duty only in the daytime, andon the other shifts production foremen assign maintenance work tothe maintenance employees. The production foremen do not, however,instruct the maintenance employees concerning the manner in whichtheir work is to be performed, and if technical supervision is required,a maintenance supervisor is always on call for this purpose. The Em-ployer admits that it hired employees in the maintenance departmenton the basis of their skills and that their wage rates are higher thanthose of the production employees.There has been very little inter-change between the production and the maintenance employees andthe employees transferring to the maintenance department wereusually classified as helpers therein.We are of the opinion that the employees in the maintenance de-partment possess interests in common, distinct from those of the pro-duction employees which are sufficient to warrant their originalestablishment in a separate unit.Thus, where as here, there is nocollective-bargaining history on a broader basis, we find that the em-ployees in the maintenance department may constitute a separateappropriate unit, if they so desire.'An overall production andmaintenance unit may also be appropriate.In view of the foregoing, we shall make no final unit determinationsat this time, but shall direct that the questions concerning representa-tion be resolved by separate elections by secret ballot among the fol-lowing groups of employees at the Employer's LeMoyne (MobileCounty), Alabama, plant :(a)All production department employees, including chauffeurs andlaboratory testers, but excluding office clerical employees, technicalemployees, professional employees, the maintenance employees in-cluded in voting group (b), guards, and supervisors as defined in theAct.(b)All maintenance department employees, excluding supervisorsas defined in the Act, and all other employees.If a majority of the employees in voting group (b) vote for theMMTC, they will be taken to have indicated their desire to constitutea separate appropriate unit and the Regional Director conducting theelections herein is instructed to issue a certification of representativesT Carboloy Department of General Electric Company,104 NLRB 596 ;Westinghouse Elec-trio Corpoi atwon,108NLRB 556. 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDto the MMTC for such unit, which the Board, under the circum-stances, finds appropriate for the purposes of collective bargaining.If a majority of the employees in voting group (b) vote for the MMTCand if a majority of the employees in voting group (a) vote forTWUA, the Regional Director is instructed to issue a certification ofrepresentatives to the TWUA for a separate unit of production em-ployees, which the Board, under the circumstances, finds appropriatefor the purposes of collective bargaining.However, if a majority of the employees in voting group (b) donot vote for the MMTC, such group will be appropriately included inthe same unit with the employees in voting group (a) and their voteswill be pooled with those in voting group (a).$ The Regional Di-rector conducting the elections is instructed to issue a certification ofrepresentatives to the TWUA if that labor organization is selectedby a majority of the employees in the pooled group, which the Board,in such circumstances, finds to be a single unit appropriate for the pur-poses of collective bargaining.[Text of Direction of Elections omitted from publication.]MEMBERPETERSON took no part in the consideration of the aboveDecision and Direction of Elections.8 If the votes are pooled, they are to be tallied in the following manner : The votes forthe union seeking a separate unit of maintenance employees shall be counted as valid votes,but neither for nor against the union seeking to represent the more comprehensive unit;all other votes are to be accorded their face value, whether for representation by the unionseeking the comprehensive group or for no union. SeeWestinghouseElectricCorporation,108 NLRB 556, footnote 14.ASSOCIATED FOOD DISTRIBUTORS,INC.andMISCELLANEOUSDRIVERS,LOCAL223,INTERNATIONAL BROTHERHOOD OF TEAMSTERS,CHAUF-FEURS, WAREHOUSEMEN AND HELPERS OF AMERICA, AFL, PETITIONER.Case No. 36-RC-982.July 29,1954Decision and Direction of ElectionUpon a petition duly filed under Section 9 (c) of the NationalLabor Relations Act, a hearing was held before E. G. Strumpf, hear-ing officer.The hearing officer's rulings made at the hearing are freefrom prejudicial error and are hereby affirmed.Upon the entire record in this case, the Board finds :1.The Employer' is engaged in commerce within the meaning ofthe Act.i The Employer is a voluntary bargaining association of which the followingfirms, allof Portland, Oregon, are members :Wadhams & Co., United Grocers, Inc., Hudson House,Inc., General Grocery Co. Inc., and Northwest Grocers.109 NLRB No. 86.